COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-294-CR
STEPHEN EUGENE SMITH                                                                                
APPELLANT
V.
THE STATE OF TEXAS                                                                                            
STATE
----------
FROM COUNTY CRIMINAL COURT
NO. 9 OF TARRANT COUNTY
----------
MEMORANDUM
OPINION (1) AND JUDGMENT
----------
Appellant Stephen Eugene Smith perfected his appeal on July 30, 2002 by
filing a notice of appeal. At an August 13, 2002 hearing on his right to appeal,
appellant stated in open court, after being admonished by the trial court about
his appeal rights, that he did not wish to proceed with his appeal. Because it
is clear from appellant's statements at the hearing that he does not desire to
continue his appeal, we suspend the requirement of rule 42.2(a) that appellant's
withdrawal of his notice of appeal must be in writing and dismiss the appeal. See
Tex. R. App. P. 2, 42.2(a).
 
PER CURIAM
 
PANEL D: WALKER, J.; CAYCE, C.J.; and DAY, J .
 
DO NOT PUBLISH
TEX. R. APP. P.
47.2(b)
(DELIVERED January 2, 2003)

1. See Tex.
R. App. P. 47.4.